DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
Claims 1-22 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference U.S. Pat. No. 6,131,071 (Partyka et al.) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein generating a multi-dimensional array of numbers based on a mapping function that receives the reference wavelet, each number is an abnormality measure between the reference wavelet and each seismic wavelet, generating an attribute map that identifies the anomalies in a subterranean formation based on the abnormality measure between the reference wavelet and each seismic wavelet as cited in independent claims 1 and 14.

Instead, Partyka et al. disclose calculating a discrete Fourier transform over the zone of interest; the resulting coefficients, the spectral decomposition of the zone of interest, are then stored as part of the output spectral decomposition volume ("tuning cube") for subsequent viewing. There will be one trace (i.e., collection of Fourier transform coefficients) in the output tuning cube volume for each seismic trace processed as part of the input, and in this presently preferred output arrangement, horizontal plane slices through the volume contain coefficients corresponding to a single common Fourier frequency such that rock mass (e.g., faults, fractures, non-conformities, unconformities, etc.) will tend to have a phase that contrasts with surrounding phase values and will be, therefore, relatively easy to identify. This behavior may be used either by itself to identify lateral boundaries or in tandem with the amplitude spectrum tuning cube as a confirmation of the presence of local rock mass variability.  
 


Note: the previous double patent rejection and 101 rejection and 112, second paragraph rejection are withdrawn based on Applicant’s Claim Amendment filed on 03/01/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.